Title: To James Madison from James McCann, 25 August 1808
From: McCann, James
To: Madison, James



Most Respected Sir,
Consulate of the United States Cadiz 25th. August 1808.

Confirming what I had the honor to address you Pr the Ship United States Capt. Harding bound for Boston, I have now the Satisfaction to inform you Sir that according to letters received from my Patron Mr. Joseph Yznardy from Sevilla, he has every expectation of obtaining the liberation of the Americans detained at Algeciras, allthough the Consignors had ed the business.
Per the Ship Sheppardess, Doan bound to New York, I  to you Sir five Packets received from Mr. George W. Erving at Madrid.
Admiral Rovily, two Secretarys the Commissary of the Fleet, General Marseante are made prisoner at Andujar  Mr. Le Roy his V Consul and others have sailed for Marseilles on board an Algerine Schooner.  General Dupont and Etat Major will also depart for Rochefort in a few days.  Our Ports are compleatly free to Navigation.
Nothing as yet from Portugal, notwithstanding about 20 thousand British troops are landed.  The French, every where they are met are compleatly routed.
Joseph and his Army are at Burgos either determining to continue their March,   I hope to hear of his Surrender the same as Dupont at discretion.
Mr. Duff arrived a few days ago with 1200 thousand Dollars at the disposal of the Junta at Sevilla.  Two Spanish 74: a Frigate & other Vessels have sailed for the Spanish Colonies in search of Cash.  The enlistment continues with the greatest activity and enthusiasm all over the Kingdom.  On the 15. of next month deputys from all the Provinces are to meet at Madrid, to determine upon a Junta Suprema to govern the whole nation which is the only happiness wanted in the actual circumstances.  With sentiments of the highest Respect & Consideration I am Honored Sir Your devoted & most obedt. Servant

James McCann

